Title: From James Madison to George W. Erving, 12 January 1805
From: Madison, James
To: Erving, George W.


Sir,
Department of State January 12th. 1805
The President of the United States, desirous of availing the public of your services as Secretary of the Legation to Madrid, I have the honor to inclose your Commission. James Bowdoin Esqr of Boston, who has been appointed the Minister Plenipotentiary, will not, on account of an unfavorable state of health, proceed on his Mission for some time to come. To provide therefore for the contingency of your reaching Madrid before him, I have inclosed a letter addressed to Mr Cevallos, the Spanish Minister for foreign Affairs, accrediting you as Charge des Affaires of the United States. This character you will take upon yourself, should Mr Pinckney have left Spain before your arrival, or have received the letter of leave which has been forwarded to him, unless the posture of our Affairs with that Country should not admit of a diplomatic intercourse. You will be allowed as Secretary of Legation at the rate of 1350 dollars per annum with an outfit equal to a quarters’ salary, and the same allowance to return to the United States. Should you have occasion to act as Charge des Affaires your allowance whilst actually holding that character will be at the rate of 4,500 dollars. It has been the custom that the Secretary of Legation should live with the Minister at the expence of the latter. In case of accident to the Minister or of his absence, the Secretary becomes of course a Charge des Affaires.
General William Lyman, having been appointed Consul for London and to succeed to the Agency of claims and for Seamen, will receive from you all the Official documents relating to those charges, to whom you will also prepare the way, by proper elucidations, for their execution, in the most convenient and advantageous manner. It is desirable that the remaining business of the Agency under the 7th Art, of the British Treaty should be placed in such a train by you, that nothing will remain that may not be completed by Sir Francis Baring & Co to whom you will pay the monies, if any, which may be in your hands, and assign the remaining awards in your name as public Agent, with such explanations as may be necessary for them to pay the drafts which may be made for the third instalment between the 15 of August and 1st of September next. For this purpose it will be particularly necessary that you should settle all the Proctors Bills and deduct from the third instalment any additional reimbursements due to the public. It has been found that your statement of the amount due to John R. Livingston in the case of the Somerset gives him more than his proportion as you have deducted from the whole award, for the Master, but £58.10 with interest, whereas it appears from the Assessors Report that he was also entitled to £54 with interest from the 15 January 1796 to the 12th of September 1800. Mr Livingston has thus received overpayments in each of the two first instalments of one third of the sum last mentioned and interest. These overpayments you will be pleased to deduct from the third instalment. The balance due is stated at 17,420 dollars. Of these circumstances Mr Livingston will be apprized in order that he may regulate his draft for the third Instalment in conformity. I have the honor to be &c
James Madison
